Cook, J.,
delivered the opinion of the court.
Appellee sued appellant for personal injuries inflicted upon him by the alleged negligence of appellant’s servants in the operation of one of its trains between Slidell, Louisiana, and Jackson, Mississippi, upon which train ap-pellee was a passenger. The jury awarded one thousand •dollars as damages, and from the judgment on that ver•dict this appeal is prosecuted.
*84It is contended that the cause of action arose in Louisiana, and that the action was barred by the one-year statute of limitations of that state. This defense was set up by proper plea, to which appellee demurred,, and his demurrer was sustained. The declaration charges that appellant is a Mississippi corporation, and that its line of' railroad begins at a point in this state and terminates at a point in Louisiana, and this is not denied. We think the demurrer was properly sustained, and that section 3114, Code of 1906, has no application. Railroad Co. v. Pool, 72 Miss. 487, 16 So. 753.
It is further insisted that the peremptory instruction asked by defendant below should have been given by the trial court because the evidence at the trial shows that-plaintiff’s injury was caused by his own negligence.
We have carefully considered the evidence and cannot say that the court erred in submitting the issue of contributory negligence to the arbitrament of the jury.

Affirmed..